15‐2809 
        Hartford Underwriters Ins. Co. v. Hanover Ins. Co. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 29th day of June, two thousand sixteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                     DENNY CHIN, 
                                  Circuit Judges. 
        ______________________ 
         
        HARTFORD UNDERWRITERS  
        INSURANCE COMPANY,  
         
                                  Plaintiff‐Appellant, 
         
                     v.                                      No. 15‐2809 
         
        HANOVER INSURANCE COMPANY, 
         
                                  Defendant‐Appellee.         
        ______________________  
         
        FOR PLAINTIFF‐APPELLANT:                        STEPHEN M. LAZARE (Marci 
                                                        Goldstein Kokalas, on the brief), 
                                                     Lazare Potter & Giacovas LLP, New 
                                                     York, NY. 
  
  FOR DEFENDANT‐APPELLEE:                            ROBERT L. JOYCE, Littleton Joyce 
                                                     Ughetta Park & Kelly LLP, Purchase, 
                                                     NY. 
          
         Appeal from the United States District Court for the Southern District of 
    New York (Abrams, J.). 
     
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

    ADJUDGED AND DECREED that the judgment of the District Court is 

    AFFIRMED.  

          Plaintiff‐Appellant Hartford Underwriters Insurance Company 

    (“Hartford”) appeals from an August 11, 2015 decision of the United States 

    District Court for the Southern District of New York granting a motion to dismiss 

    by Defendant‐Appellee Hanover Insurance Company (“Hanover”) and denying 

    Hartford’s cross‐motion for summary judgment.  The dispute turns on the 

    interpretation of language within the insurance contracts at issue.  The sole 

    question is whether Hanover’s policy is excess to and thus does not contribute 

    with Hartford’s.1   




     This Court reviews de novo a district court’s grant of a motion to dismiss under Federal 
    1

    Rule of Civil Procedure 12(b)(6), “accepting the allegations in the complaint as true and 
    drawing all reasonable inferences in favor of the non‐moving party.”  Gonzalez v. Hasty, 


                                                 2
       As the District Court observed, “[i]t is undisputed that the Hartford and 

Hanover Policies are primary policies with ‘other insurance’ clauses that render 

them excess coverage with regard to ‘non‐owned autos,’ i.e., the subject of the 

Underlying Action.”  Special App. 8.  It is also undisputed that New York law 

governs this action.  See id.  The parties dispute only the priority of coverage 

between the two policies. 

        Under New York law, “[t]here is . . . [a] well‐settled equitable right to 

contribution, where there is concurrent insurance even in the absence of a policy 

provision for apportionment.”  Travelers Ins. Co. v. Gen. Accident, Fire & Life 

Assurance Corp., 28 N.Y.2d 458, 463 (1971).  “[W]here each of the policies covering 

the risk ‘generally purports to be excess to the other, the excess coverage clauses 

are held to cancel out each other and each insurer contributes in proportion to its 

limit amount of insurance . . . .’”  U.S. Fire Ins. Co. v. Fed. Ins. Co., 858 F.2d 882, 

885 (2d Cir. 1988) (quoting Lumbermens Mut. Cas. Co. v. Allstate Ins. Co., 51 N.Y.2d 

651, 655 (1980)); accord State Farm Fire & Cas. Co. v. LiMauro, 65 N.Y.2d 369, 373–

74 (1985).  “Thus, though it is possible for an insurer to provide ‘that it would, in 

effect, supply only the final tier of coverage,’ if other policies similarly purported 



802 F.3d 212, 219 (2d Cir. 2015).  We assume the parties’ familiarity with the facts and 
record below, which we reference only as necessary to explain our decision. 


                                             3
to provide final‐tier coverage, all such insurers would be required ‘to contribute 

ratably’ toward any settlement.”  U.S. Fire Ins. Co., 858 F.2d at 885 (quoting 

Lumbermens, 51 N.Y.2d at 656 n. *).  “The general rule of ratable contribution is 

inapplicable, however, if it ‘would effectively deny and clearly distort the plain 

meaning of the terms of the policies.’”  Id. (quoting Lumbermens, 51 N.Y.2d at 

655).  

          For substantially the reasons stated by the District Court, we find that the 

Hanover Policy is excess to and thus does not contribute with the Hartford 

Policy.  The language of the Hartford Policy contemplates contribution with 

other excess coverage while the Hanover Policy does not; the Hartford Policy 

says that it will contribute with other coverage “on the same basis, either excess or 

primary,” App. 526, whereas the Hanover Policy states that it is excess over any 

other coverage, “whether primary, excess, contingent or on any other basis,” 

App. 533.  The Hanover Policy further states that it has no duty to defend “if any 

other insurer has a duty to defend” and that it pays on a loss only if that loss 

“exceeds” what other insurance would pay.  App. 533. 

          The Appellant argues that the language in Hanover’s policy noting that 

“[t]his insurance is excess over[ a]ny other insurance, whether primary, excess, 




                                             4
contingent or on any other basis” has been held to be materially identical for 

purposes of this inquiry to the language in Hartford’s policy stating that “the 

insurance provided by this Coverage Form is excess over any other collectible 

insurance,” thereby rendering erroneous any reliance by the District Court on 

this particular language.  See Appellant’s Br. at 15 (citing LiMauro, 65 N.Y.2d at 

378 (observing that the absence of the more specific words “whether primary, 

excess or contingent” did not subvert the conclusion that a policy nevertheless 

manifested an intention to be excess to excess)); but see Lumbermens, 51 N.Y.2d at 

655–56 (holding, in a decision not overturned by LiMauro, that, in part because a 

policy “provided for coverage in excess of ‘any other valid and collectible 

insurance available to the insured, whether such other insurance is stated to be 

primary, contributing, excess or contingent,’” the policy “specifically provided 

coverage in excess of all other coverage available, including excess coverage”).  

The Appellant also argues that the contribution provisions in Hanover’s policy 

do not negate contribution. 

      Both of these arguments misconstrue the District Court’s holding.  Even 

assuming arguendo that there is no material distinction between the quoted 

language in both parties’ insurance contracts, that would not mean that 




                                          5
Hanover’s relevant language does not negate an intention to contribute with 

other excess policies; instead, it would mean at best that the quoted language in 

both policies evinces such an intention.  See LiMauro, 65 N.Y.2d at 378 (finding 

that the more specific language was not necessary for the language to otherwise 

manifest an intention to negate, but nowhere implying that the specific language, 

when present, could fail to express such an intention).  That intention to negate 

would then be subverted by Hartford’s contribution provision, thus rendering 

Hartford’s policy merely excess—but not by Hanover’s, thus rendering 

Hanover’s policy excess to excess.2 

       In short, then, the District Court’s holding rests neither on the premise that 

the quoted language in Hartford’s and Hanover’s policies is materially distinct—

though that may be the case—or on the premise that Hanover’s contribution 

policy expresses an intention to negate.  Instead, even assuming all of Hartford’s 

legal premises to be correct, it would be the case that both policies initially evince 


2 This two‐step analysis is precisely in line with the Second Department’s interpretation 
of the very same Hartford policy, finding that the above‐quoted language in Hartford’s 
policy does express an intention to negate contribution, but that this intention is 
contradicted by the contribution provision.  See Liberty Mut. Ins. Co. v. Hartford Ins. Co. of 
Midwest, 811 N.Y.S.2d 716, 720 (N.Y. App. Div. 2d Dep’t 2006) (“The Hartford policy’s 
‘other insurance’ clause stated that the policy, with respect to vehicles not owned by 
[the insured], was ‘excess over any other collectible insurance.’  However, the policy also 
expressly contemplated contribution with other insurers whose policies covered ‘on the 
same basis, either excess or primary.’” (emphasis added)). 


                                              6
an intent to negate contribution with other excess providers—but while that 

inference is not contradicted (whether or not supported) by Hanover’s 

contribution provision text, it is subverted by Hartford’s. 

      We have considered Hartford’s remaining arguments and find them to be 

without merit.  We therefore AFFIRM the judgment of the District Court.   

       

                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 




                                         7